Judgment of the Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered on February 15, 1989, convicting defendant, on his a plea of guilty, of criminal possession of a controlled substance in the third degree and sentencing him, as a predicate felony offender, to an indeterminate term of imprisonment of from 5 to 10 years, is unanimously affirmed.
Defendant was charged with criminal possession of a controlled substance in the third degree, by superior court information, after cocaine was found in one of two apartments searched pursuant to a search warrant. He waived indictment and pleaded guilty as charged, admitting during the plea allocution that he possessed the narcotics while "acting in concert” with another person. Prior to imposition of the agreed-upon sentence, the defendant appeared with new counsel and sought to withdraw his plea of guilty, arguing that the plea allocution was insufficient, and that when in court he had been "rushed” by his previous attorney into entering his plea. None of these claims was corroborated by facts, or indeed by any indicia of merit. As the plea allocution sufficed to establish defendant’s guilt, and as the record reflects that defendant’s rights were scrupulously honored, defendant’s unsupported contentions did not warrant further consideration before imposing sentence. (People v Feliciano, 71 AD2d 571, affd 53 NY2d 645.)
The Legal Aid Society is, sua sponte, relieved as counsel for defendant-appellant.
Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.